ON MOTION POR REHEARING.
PER CURIAM:
A motion for rehearing was filed in this cause and leave obtained to file a brief in support thereof, to which plaintiff has replied. Every proposition except one was ably argued and briefed on the original hearing. As to those we see no reason to change our views except as hereinafter stated.
One new point is urged in the brief and that is as to the construction of the Fellow-Servant Act of 1897. A careful reading of the motion for rehearing will show that no such proposition was in the mind of the able and distinguished counsel who drew it. Moreover, no stress was ever made on this point, either in the circuit court or this court, until weeks after our- decision had been promulgated. To recognize the practice of injecting into a case for the first time after a final judgment and opinion by the Supreme Court a new proposition, would be subversive to all our rules of practice and directly in the teeth of our rules. For this reason we must and do decline to enter, upon the discussion of the proposition as to the act of 1897.
After a careful reconsideration of the defendant’s insistence that the verdict is excessive, it appears to *351us that the verdict is too large. While we recognize that it is the duty of the jury to find the amount of damages, it is now the accepted law of this courft that a remittitur may be required where, in the opinion of this court, the verdict is excessive. Accordingly, our opinion is modified and the judgment affirming the judgment of the circuit court is set aside, and it is ordered and adjudged that the judgment of the circuit court of Jackson county in this cause be reversed and the cause remanded on the ground that the verdict and judgment is excessive, unless within twenty days from this date the plaintiff shall remit three thousand dollars of said verdict and judgment as of the date of the rendition thereof, to-wit, June 23, 1902, but if plaintiff shall file such remittitur in the office of the clerk of this court within said time, then the judgment for the balance, to-wit, $9,000, and interest at the rate of six per cent from June 23, 1902, is affirmed.